RUDKIN, Circuit Judge.
This was a prosecution under the Bone Dry Act of Alaska (39 Stat. 903 [48 U.S.C.A. § 261 et seq.]). A demurrer to the complaint or information was overruled, and after the jury was impaneled the defendant objected to further proceedings or to the introduction of any testimony in the case for the following reasons: First, because the complaint did not state facts sufficient to constitute a crime; second, because all evidence in the case was procured by an unreasonable and illegal search; third, because all evidence in the case was obtained by officers of the United States after they had gained admission to the premises occupied by the defendant under and- by virtue of an illegal search warrant; and, fourth, because the Alaska Bone Dry Act is unconstitutional and void.
The first and last grounds of objection are covered by the demurrer. The court overruled the objection, and the overruling of the demurrer and the overruling of the objection to the introduction of testimony are the only errors assigned. These assignments are without substantial merit. The validity of the Alaska Bone Dry Act has been twice affirmed by this court, and the question is no longer an open one here. Abbate v. United States, 270 F. 735; Koppitz v. United States, 272 F. 96. The court committed no error in refusing to sustain a general objection to any and all testimony upon the mere unsupported statement of counsel that the testimony was procured by illegal means, and inasmuch as no further objection was interposed when the testimony was actually offered and received, there is no question before us for review.
The judgment of the court below is affirmed.